ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_03_FR.txt. 847

OPINION INDIVIDUELLE DE M™® HIGGINS

[Traduction ]

1. En la présente phase de l’affaire qui a trait à sa compétence, la Cour
devait décider si le traité d’amitié, de commerce et de droits consulaires
conclu en 1955 entre l’Iran et les Etats-Unis lui confère un titre de com-
pétence en ce qui concerne l’une quelconque des demandes présentées par
PIran.

2. Mais il se pose également d’iImportantes questions quant à la métho-
dologie 4 adopter pour établir si une demande reléve de la clause com-
promissoire d’un certain traité. Certaines de ces questions se posaient
manifestement aux Parties en la présente instance. J’ai donc jugé utile de
m’arréter ne serait-ce qu’un moment sur le problème, d’autant que la pra-
tique de la Cour témoigne à cet égard d’une incertitude patente.

3. L'article XXI, paragraphe 2, du traité de 1955 dispose, en des termes
identiques à ceux de clauses comparables figurant dans beaucoup d’autres
traités multilatéraux et bilatéraux ou en des termes très voisins, que:

«Tout différend qui pourrait s'élever entre les Hautes Parties
contractantes quant à l’interprétation ou à Vapplication du présent
traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de Jus-
tice...»

Dans certains autres traités, la formule «l'interprétation ou ... l’applica-
tion» est énoncée dans l’ordre inverse, c’est-à-dire «l’application ou
l'interprétation». Que ce soit sous une forme ou sous d’autres, la formule
contient deux éléments distincts qui peuvent chacun motiver la saisine de
la Cour. Le plus souvent, les deux éléments sont considérés comme un
seul.

4. Quand la compétence de la Cour est contestée, «application» d’un
traité peut manifestement motiver. une exception d’incompétence sinon
plusieurs. Il y a une foule de raisons pour lesquelles, face aux demandes
présentées, on peut soutenir qu’un traité ne s’applique pas. On peut dire
qu’il y a extinction du traité (convention de Vienne sur le droit des traités,
art. 54-60); on peut invoquer la nullité du traité (art. 46-53); on peut dire
qu’il a perdu son importance juridique sous l’effet d’un traité postérieur
portant sur la même matière (art. 30); ou que son application est soumise
au principe de la non-rétroactivité des traités (art. 28); ou encore qu’il est
inapplicable du fait de sa portée territoriale (art. 29); ou encore qu’il fait
l’objet d’une réserve pertinente (art. 21). On peut aussi soutenir qu’un
traité est inapplicable ratione temporis (voir l'affaire du Détroit de Cor-
fou, fond, arrêt, C.LJ. Recueil 1949, p. 22); ou bien qu’il n’est pas en

48
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 848

vigueur entre les deux parties (voir l'affaire du Droit d'asile, arrêt, C.LJ.
Recueil 1950, p. 276-277, et l’affaire de la Composition du Comité de la
sécurité maritime de l'Organisation intergourvernementale consultative de
la navigation maritime, avis consultatif, C.I.J. Recueil 1960, p. 171).

5. Il arrive, mais plus rarement, que dans son exception préliminaire
l’une des parties soutienne que le traité sur lequel la partie adverse cherche
à fonder la compétence de la Cour n’est pas applicable ratione materiae.
L'étude de la jurisprudence pertinente à cet égard est instructive.

6. Il y a toute une série d’affaires que l’on pourrait à bon droit invo-
quer mais qui n’ont en fait qu’un intérêt marginal pour notre problème.
L'affaire de l’Usine de Chorzéw (arrêt n° 8, 1927, C.P.J.I. série À n° 9),
l'affaire du Droit d'asile (C.LJ. Recueil 1950, p. 266), l’affaire de I’ Inter-
prétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie (C.L.J. Recueil 1950, p. 65), l'affaire Haya de la Torre (C_LJ.
Recueil 1951, p. 71), l'affaire de P Anglo-Iranian Oil Co. (C.J. Recueil
1952, p. 93), l'affaire du Cameroun septentrional (C.J. Recueil 1963,
p. 15), Vaffaire de la Barcelona Traction, Light and Power Company
Limited (C.I.J. Recueil 1964, p. 6), et ’affaire de Certaines terres à phos-
phates à Nauru (C.I.J. Recueil 1992, p. 240) sont de celles où il a fallu
interpréter un traité dans un cadre juridictionnel, mais sans que cela sou-
lève du tout la question de l’application d’un traité comme c’est le cas en
la présente espèce.

7. Dans l'affaire du Personnel diplomatique et consulaire des Etats-
Unis à Téhéran (C.I.J. Recueil 1980, p. 3), l'Iran n’a pas déposé de
pièces. Dans les diverses communications qu’il a néanmoins adressées
à la Cour, l'Iran n’a pas contesté l’«application», au sens juridique du
terme, de la convention de Vienne sur les relations diplomatiques, ni du
traité d’amitié, de commerce et de droits consulaires de 1955. L’Iran dit
alors au contraire:

«Le problème en cause … ne tient donc pas de l’interprétation et
de l’application des traités sur lesquels se base la requête américaine,
mais découle d’une situation d’ensemble comprenant des éléments
beaucoup plus fondamentaux et plus complexes.» (Zbid., p. 19.)

8. Dans l’affaire de l’Applicabilité de l'obligation d'arbitrage en vertu
de la section 21 de l'accord du 26 juin 1947 relatif au siège de l’'Organisa-
tion des Nations Unies (C.I.J Recueil 1988, p. 12), la Cour fut appelée à
décider s’il existait entre les Etats-Unis et l'Organisation des Nations
Unies un différend au sujet de l'interprétation ou de l’application de
l'accord de siège qu’il convenait de soumettre à arbitrage comme il était
prévu à la section 21, alinéa c), de cet instrument. Bien qu’elle ait dit que
«la demande d’avis concern[ait] uniquement l’applicabilité au différend
allégué de la procédure d’arbitrage prévue par l'accord de siège» (ibid.,
p. 26), la Cour a cherché avant tout à déterminer s’il existait un différend
et s’est intéressée à tous les éléments juridiques relatifs à cette question.
Elle a déclaré qu’elle «ne vofyait] donc aucune raison qui puisse l’amener à
ne pas conclure à l’existence, entre l'Organisation des Nations Unies et

49
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 849

les Etats-Unis, d’un différend concernant «l'interprétation ou ... l’appli-
cation» de l’accord de siège» (C.IJ. Recueil 1988, p. 32). Dans son
opinion individuelle, M. Schwebel a relevé avec pertinence que le diffé-
rend se limitait probablement à application des dispositions d’arbitrage
et n'existait sans doute pas sur l'interprétation de l’accord en cause (ibid.,
p. 43).

9. Il y a d’autres affaires qui sont plus directement pertinentes quand
on se pose les problèmes méthodologiques qui sont au cœur même de la
présente espèce. Ces affaires font naître un débat entre l’idée qu'il suffit à
la Cour d’estimer à titre provisoire que la compétence se soutient, et
l’idée divergente que la Cour est tenue d’être fondée à établir de façon
définitive dès cette phase préliminaire de la compétence qu'elle est bel et
bien compétente.

10. Dans l’affaire des Décrets de nationalité promulgués en Tunisie et
au Maroc(avis consultatif, 1923, C.P.JI. série B n° 4), il a été soulevé
une exception préliminaire à la compétence de la Cour. Celle-ci a estimé
qu'il lui fallait pouvoir formuler une conclusion provisoire au sujet des
titres de compétence invoqués.

11. Dans Vaffaire Mavrommatis (Concessions Mavrommatis en Pales-
tine, arrêt n° 2, 1924, C.P.J.L série A n° 2), à fallait que la Cour s’assure
que le différend entrait dans les prévisions de l’article 26 du mandat de la
Société des Nations, c’est-à-dire qu’il était relatif «à Pinterprétation ou a
l'application des dispositions du mandat». La Cour a déclaré à cette
occasion qu’elle «ne cro[yait] pas pouvoir se contenter d’une conclusion
provisoire sur le point de savoir si le différend relev{ait] des dispositions
du mandat» (ibid., p. 16). La Cour a mis à part l’affaire des Décrets de
nationalité promulgués en Tunisie et au Maroc parce que, dans un avis
consultatif, le principe du consentement des Etats à la saisine n’était pas
en cause. Le Gouvernement grec avait allégué des violations de l’ar-
ticle 11 du mandat. La Cour permanente a déclaré qu’«il s’agiss[ait] de
savoir si le différend ci-dessus dfevait] être résolu sur la base de cette
disposition» (ibid., p. 17). La technique utilisée par la Cour permanente
a consisté à procéder à une analyse de fond extrêmement détaillée des
demandes présentées au titre des diverses concessions, en se référant au pre-
mier paragraphe de Particle 11. Cette analyse n’avait absolument rien de
«provisoire». La Cour permanente n’a pas non plus donné le moins du
monde à entendre que sa tâche était de vérifier si la Grèce avait formulé
des «arguments plausibles» ou envisagé un «lien raisonnable» entre les-
dites demandes et lesdites dispositions. La Cour permanente a dit qu’elle
«dfevait] constater dès maintenant que … [la] violation [des obligations
visées par l’article 111, si elle existait, entraînerait une violation de cet ar-
ticle» (ibid., p. 23). La Cour a très justement fait observer que ce n’était pas
la préjuger le fond, car c'était seulement au stade du fond qu'il serait pos-
sible de savoir si les obligations en question avaient vraiment été violées.

12. C’est en procédant ainsi que la Cour permanente a retenu l’excep-
tion préliminaire du Royaume-Uni pour ce qui concernait la demande
relative aux travaux réalisés à Jaffa et qu’elle l’a rejetée pour ce qui

50
PLATES-FORMES PETROLIERES (OP. IND. HIGGINS) 850

concernait la demande concernant les travaux en cours a Jérusalem. La
Cour pouvait donc poursuivre l’examen de l’affaire au fond pour la par-
tie de la demande qui concernait Jérusalem.

13. Dans l’affaire relative à Certains intérêts allemands en Haute-Silé-
sie polonaise (compétence, arrêt n° 6, 1925, C.P.J.I. série A n° 6), la
Pologne a soulevé plusieurs exceptions préliminaires, l’une d’elles étant
que la Cour n’était pas compétente puisque le différend n’était pas de
ceux qui étaient envisagés à l’article 23 de la convention de Genève, sur
lequel Allemagne prétendait fonder la compétence de la Cour. Obser-
vant que sa compétence ne pouvait être fondée sur aucune des thèses que
les Parties formulaient au sujet de l’article 23, la Cour permanente a
reconnu qu’elle devait trancher cette question pour son propre compte,
dès le début. Elle a admis qu’il importait de ne préjuger en rien sa propre
décision sur le fond, mais elle a poursuivi de la façon suivante:

«Mais, d’un autre côté, la Cour ne saurait décliner sa compétence
par ce seul fait, car ainsi elle ouvrirait la porte à la possibilité pour
une Partie de donner à une exception d’incompétence, ne pouvant
être jugée sans avoir recours à des éléments puisés dans le fond, un
caractère péremptoire, simplement en la présentant in limine litis, ce
qui est inadmissible. (Zbid., p. 15.)

Et la Cour permanente a conclu qu’elle devait aborder l’examen de l’ar-
ticle 23 pour établir si celui-ci s’appliquait «quand même cet examen
devrait l’amener à effleurer des sujets appartenant au fond de l'affaire»
(ibid. ).

14. L'affaire Mavrommatis, dans laquelle des questions qui sont direc-
tement pertinentes pour la présente instance ont été examinées directe-
ment et à fond, garde une importance fondamentale. La façon dont il
faut aborder ces questions difficiles, qui est si clairement traitée dans cette
affaire, semble avoir été contestée, quelque vingt-neuf ans plus tard, par
une autre affaire opposant la Grèce et le Royaume-Uni. Et cette seconde
affaire, l'affaire Ambatielos, a beaucoup retenu l’attention à la fois de
l'Iran et des Etats-Unis en la présente instance. La question comparable
qu’il fallait trancher — consistant à savoir si une demande était effecti-
vement «fondée sur» un traité (le traité de commerce et de navigation de
1886), fut cette fois réglée dans un arrêt sur le fond, la Cour ayant décidé
dans son arrêt sur la compétence, l’année précédente, qu’elle était bel et
bien compétente pour dire si le Royaume-Uni était ou non tenu de sou-
mettre le différend à l’arbitrage, conformément à la déclaration annexée
au traité de commerce et de navigation du 16 juillet 1926 entre la Grande-
Bretagne et la Grèce. La Cour avait décidé qu’elle était compétente pour
trancher cette question «en tant que cette réclamation est fondée sur le
traité de commerce et de navigation du 10 novembre 1886» (C.LJ.
Recueil 1953, p. 12). Et cette question-/à serait donc réglée dans l’arrêt de
la Cour de 1953.

15. La Grèce donnait à entendre qu’un lien ténu entre l’objet du dif-

31
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 851

férend et le traité de commerce suffirait: elle disait en effet que la récla-
mation «n’apparai[ssait] pas prima facie comme étrangère auxdites dis-
positions (C.I.J. Recueil 1953, p. 12). De son côté le Royaume-Uni
estimait que ce critère de compétence était mauvais et que, même s’il
avait été bon, la réclamation était «manifestement privée de tout rap-
port» avec le traité de 1886 (ibid., p. 13). Le Royaume-Uni a soutenu en
outre que «même si tous les faits allégués par le Gouvernement helléni-
que étaient vérifiés, le traité n’aurait pas été violé» (ibid. ).

16. La Cour a dérogé à l’approche pourtant définie si clairement dans
l'affaire Mavrommatis en disant qu’en interprétant les mots «en tant que
cette réclamation est fondée sur le traité de 1886» elle ne devait pas néces-
sairement «arriver à la conclusion que la réclamation Ambatielos est
valablement fondée sur le traité de 1886» (ibid., p. 16). La Cour avait
plutôt pour tâche de s’assurer que:

«les arguments avancés par le Gouvernement hellénique au sujet des
dispositions du traité sur lesquelles la réclamation Ambatielos est
prétendument fondée sont de caractère suffisamment plausible pour
permettre la conclusion que la réclamation est fondée sur le traité. Il
ne suffit pas que le gouvernement qui présente la réclamation éta-
blisse un rapport lointain entre les faits de la réclamation et le traité
de 1886. En revanche, il n’est pas nécessaire que ce gouvernement
démontre, aux fins de la procédure actuelle, qu’une prétendue viola-
tion du traité présente un fondement juridique inattaquable ... Si
l'interprétation donnée par le Gouvernement hellénique de l’une
quelconque des dispositions qu’il invoque apparaît comme l’une des
interprétations auxquelles cette disposition peut se prêter, sinon
nécessairement comme la vraie, alors la réclamation Amabatielos
doit être considérée aux fins de la procédure actuelle comme une
réclamation fondée sur le traité de 1886». (Jbid., p. 18.)

17. Cet extrait a été beaucoup étudié en la présente instance. [l établit
manifestement à la fois une autre norme et une autre méthodologie que
celles qui ont été retenues dans l’affaire Mavrommatis. La Cour a cher-
ché à expliquer la différence en disant que l’affaire Ambatielos avait un
caractère distinctif «au contraire de celle des Concessions Mavrom-
matis en Palestine» (ibid., p. 14), parce que, dans l’affaire Ambatielos, la
Cour ne pouvait pas se prononcer elle-même sur le fond de la demande,
c'était à un autre tribunal de statuer au fond. La Cour avait pour seule
obligation de voir s’il fallait ou non porter le différend devant cet autre
tribunal.

18. On pourrait s'interroger sur cette distinction, en relevant que la
Cour internationale est également tenue de s’abstenir de se prononcer sur
le fond lors de la phase juridictionnelle d’une affaire si c’est elle qui doit
juger l’affaire au fond quand la procédure va jusque-là. Et, par la suite,
dans l'affaire de l’ Appel concernant la compétence du Conseil de l'OACT,
la Cour devait décider que l’analyse de la clause compromissoire serait
nécessairement la même, que ce soit elle-même ou bien POACI qui ait

52
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 852

compétence au fond (C.I.J. Recueil 1972, p. 61). En tout état de cause,
que l’on partage ou non le sentiment que l’affaire Ambatielos est
«contraire» à l’affaire Mavrommatis, en la présente instance il n’est pas
question qu’un autre tribunal que la Cour se prononce sur le fond de
l'affaire. Des deux modèles, c’est celui de l’affaire Mavrommatis qui
demeure le plus convaincant.

19. Dans l’affaire de l’Interhandel (1959), la Cour devait décider si elle
était compétente pour statuer sur les demandes suisses alors que les Etats-
Unis faisaient valoir à titre d’exception que les questions soulevées dans
la requête et le mémoire de la Suisse relevaient de la compétence interne
des Etats-Unis. Le Gouvernement suisse, en répondant à cette exception,
invoquait l'accord de Washington conclu entre les deux Parties. La Cour
a déclaré qu’elle:

«se borneralit] à rechercher si les titres invoqués par le Gouverne-
ment suisse permettent la conclusion provisoire qu'ils peuvent être
pertinents en l'espèce et, dans ce cas, à rechercher si les questions
relatives à la validité et à l'interprétation de ces titres sont des ques-
tions de droit international» (C.J. Recueil 1959, p. 24; les italiques
sont de moi).

En ce qui concerne l’application de l’accord de Washington, la Cour
entendait chercher si elle pouvait dire, à titre de «conclusion provisoire»,
si cet instrument pouvait être «pertinent en l'espèce», c’est-à-dire s’appli-
quer aux demandes présentées. Mais la Cour ne s’est pas arrêtée plus
longtemps sur ce point.

20. L'affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), tant dans sa phase
juridictionnelle que dans l’arrêt sur le fond, a des incidences importantes
pour la présente espèce, comme l’ont souligné les deux Parties. Le Nica-
ragua fondait sa demande sur certaines activités militaires menées sur son
territoire et dans les eaux situées au large de sa côte, dont il attribuait la
responsabilité aux Etats-Unis d'Amérique (C.Z.J. Recueil 1984, p. 428).
Le titre de compétence attribué à la Cour reposait essentiellement sur
Particle 36, paragraphe 2, du Statut, mais le Nicaragua invoquait aussi
subsidiairement le traité d’amitié, de commerce et de navigation conclu
en 1956 entre le Nicaragua et les Etats-Unis. L’énoncé de la clause com-
promissoire, au paragraphe 2 de l’article XXIV dudit traité, est exacte-
ment le même que celui de l’article XXI du traité conclu en 1955 entre
l'Iran et les Etats-Unis. Dans son mémoire, le Nicaragua alléguait des
violations des articles XIX, XIV, XVII XX et premier du traité, bien
qu’au cours des plaidoiries il n’ait pratiquement plus été question de ces
griefs énoncés dans la demande subsidiaire (voir ibid., opinion indivi-
duelle de M. Oda, p. 472).

21. La Cour a décidé, par quatorze voix contre deux, qu’elle était
compétente en vertu de l’article XXIV. Ce faisant, elle s’est référée _
à l’ensemble des articles invoqués, «notamment [les dispositions] de l’ar-
ticle XIX». Et, prenant ces éléments en compte, elle a poursuivi:

53
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 853

«il n’est pas douteux que, dans les circonstances où le Nicaragua a
présenté sa requête à la Cour et d’après les faits qui y sont allégués,
il existe un différend entre les Parties, notamment quant à «l’inter-
prétation ou à l’application» du traité» (C.J. Recueil 1984, p. 428,
par. 83).

22. À cette occasion, comme précédemment, la Cour semble avoir
conclu de façon définitive en s’appuyant sur les divers articles du traité de
1956, notamment son article XIX, mais cette fois, elle n’indique pas le
raisonnement juridique qui l’a conduite à cette conclusion. Dans leur
ensemble, les opinions individuelles et dissidentes n’éclairent pas davan-
tage ce raisonnement juridique. Parmi ceux qui ont néanmoins évoqué la
question, M. Singh s’est borné à faire observer que le traité d’amitié, de
commerce et de navigation constituait en fait le meilleur titre de compé-
tence. M. Oda a, quant à lui, manifestement estimé que ni les conseils ni
les juges n’avaient assez prêté attention à la question. Pour M. Ago, le
simple énoncé de demandes faisant état de violations d’articles déter-
minés du traité suffisait à fonder la compétence. La conclusion implicite
qu’il faut en tirer est que la Cour elle-même n’avait pas autre chose à
faire au stade juridictionnel. Sir Robert Jennings a estimé qu’il était jus-
tifié de faire du traité d’amitié, de commerce et de navigation un titre de
compétence, et a considéré globalement l’obligation d’examiner si une
clause «répond» aux faits allégués et l'obligation d’apporter la preuve de
ces allégations. La démonstration et la preuve «ser[ont] apportée[s] au
. stade de la procédure sur le fond» (ibid., p. 556).

23. Par opposition, M. Schwebel a été manifestement d’avis qu’il fal-
lait que le Nicaragua établisse un lien entre ses demandes et le traité et
que la Cour devait aboutir à une conclusion ferme à cet égard dès la
phase de la compétence. M. Schwebel s’est attelé lui-même à cette tâche
en ce qui concerne chacun des articles invoqués et a conclu qu’«il [était]
certain que le traité lui-même ne saurait être interprété de façon plausible
comme donnant compétence à la Cour» (ibid., p. 637). Pour M. Schwe-
bel, semble-t-il, le critère à appliquer était le critère relativement modeste
de l’«interprétation plausible» (ibid. ) et il incombait à la Cour de tran-
cher d’emblée la question juridictionnelle sur cette base-là.

24. Or, la Cour a attendu le stade du fond pour procéder à l’analyse au
fond des dispositions du traité qui étaient censées être un titre subsidiaire
de compétence.

25. Dans l'affaire récente relative à |’ Application de la convention pour
la prévention et la répression du crime de génocide, la Cour est revenue à
une approche plus traditionnelle. La Bosnie-Herzégovine a invoqué l’ar-
ticle IX de la convention sur le génocide et en a fait le titre de compé-
tence qui lui a servi à fonder les demandes qu’elle a présentées à l’encontre
de la République fédérative de Yougoslavie. Celle-ci a soutenu que le dif-
férend ne relevait pas de la clause compromissoire énoncée dans la con-
vention sur le génocide, clause qui rend la Cour compétente en ce qui
concerne les «différends ... relatifs à l’interprétation, l’application ou

54
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 854

l'exécution de la présente convention» (Application de la convention pour
la prévention et la répression du crime de génocide, arrêt, C.J. Recueil
1996, p. 614, par. 27). La Yougoslavie n’a pas donné à entendre, comme
les Etats-Unis l’ont fait dans la présente instance, que la demande n’avait
rien à voir avec l’objet du traité. Mais la Yougoslavie a soutenu que
Particle IX envisageait un différend de caractère international, lequel à
son avis faisait défaut, et qu’en outre la responsabilité incombant à un
Etat du chef de ses propres actions ne relève pas de la compétence ratione
materiae définie à l’article IX.

26. Il est exact que la question de savoir s’il y avait «un rapport suf-
fisant quant à l’objet du différend» n’était pas en litige. La façon dont la
Cour devait aborder sa tâche n’a pas non plus été spécialement examinée
par les Parties ni par la Cour elle-même. La Cour ne s’en est pas moins
simplement prononcée de façon définitive sur les exceptions ratione mate-
riae soulevées par la République fédérative de Yougoslavie au titre de
l'article IX de la convention. La Cour n’a pas donné à entendre qu’il suf-
fisait à son avis que la Yougoslavie présente une «interprétation pos-
sible» (Ambatielos) ni qu’elle formulait une «conclusion provisoire»
(Interhandel).

27. La présente instance a nettement mis en évidence une série de ques-
tions connexes mais distinctes les unes des autres qu’il convient d’exami-
ner. Quand la Cour est face à une exception préliminaire d’incompétence
faisant valoir que le traité invoqué ne vise pas les demandes présentées ou
bien qu’elle conclut que les demandes ne relévent pas dudit traité ou
n’ont pas à être tranchées par référence audit traité, il se pose trois ques-
tions. Premièrement, quel est le critère suivant lequel la Cour doit formu-
ler sa conclusion? Deuxièmement, la conclusion que la Cour formule sur
ce point à Vissue de la phase juridictionnelle de la procédure est-elle pro-
visoire ou définitive? Troisièmement, de quelle façon la réponse est-elle
dictée par l’obligation où se trouve la Cour d’éviter d’aborder le fond au
stade juridictionnel?

28. Il n’est pas facile de dégager sur ces différentes questions une juris-
prudence claire ni constante, mais certaines réponses s’imposent. Néan-
moins, on doit en les énonçant ne pas oublier que:

«Ni le Statut, ni le Règlement ne contiennent aucune disposition
relative à la procédure à suivre dans le cas où la juridiction serait
contestée in limine litis. Dans ces circonstances, la Cour est libre
d’adopter la règle qu'elle considère comme la plus appropriée à la
bonne administration de la justice, à la procédure devant un tribunal
international, et la plus conforme aux principes fondamentaux du
droit international.» (Concessions Mavrommatis en Palestine, arrêt
n° 2, 1924,C.P.J.T. série A n° 2, p. 16.)

55
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 855

29. Dans cette affaire des Concessions Mavrommatis, l'interprétation
indispensable se situait dans le cadre de l’article 11 du mandat. Mais il
ne fait pas de doute qu’au cas où la Grèce aurait soutenu que le Gou-
vernement britannique avait violé d’autres dispositions du mandat la
Cour permanente aurait procédé à la même analyse pour interpréter
également ces articles-la. Il est exact, bien entendu, que la Cour doit
en l’espèce fonder sa compétence sur la clause compromissoire, c’est-
à-dire sur l’article XXI du traité de 1955. Mais la conclusion sur ce point
ne saurait procéder purement et simplement de quelques impressions.
La Cour ne peut établir l'existence d’un différend relatif à l’interpréta-
tion et à application du traité de 1955 qui relève des dispositions du
paragraphe 2 de l’article XXI qu’en interprétant les articles que l'Iran
prétend avoir été violés du fait que les Etats-Unis ont détruit les plates-
formes pétrolières. La Cour doit donc à cet égard procéder à une analyse
détaillée.

30. Il ne suffit pas non plus de dire qu’il existe manifestement un dif-
férend relatif à l’application et du reste aussi à l'interprétation du traité et
que, par conséquent, la Cour est compétente au titre de Particle XXI.
L’Iran a donné à entendre à la Cour qu’il suffisait que les deux parties
divergent quant à l’application du traité (CR 96/15, p. 31). Mais il faut
alors poser la question suivante: cela suffit pour quoi? Il suffit bien
entendu que la Cour doive exercer sa «compétence de la compétence»,
comme elle le fait en l’occurrence. Mais cela ne suffit pas nécessaire-
ment si cela doit conférer automatiquement le droit de poursuivre laf-
faire au fond. La Cour doit d’abord déterminer si les demandes relèvent
bien du traité de 1955 — autrement dit, déterminer si le traité s’ap-
plique. En l’espèce, du moment que la compétence est contestée et qu’il
y a un différend quant à «linterprétation ou à l’application» d’un
traité, il faut trancher la question de l’«application» au stade juridiction-
nel.

31. Quand la Cour doit décider, en se fondant sur un traité dont
l'application et l’interprétation sont contestées, qu’elle a ou non compé-
tence, cette décision doit avoir un caractère définitif. (On ne sait pas bien
si les affaires qui, au stade du fond, doivent être tranchées par un autre
tribunal, font peut-être exception à cette disposition générale — bien que
la justification d’une telle hypothèse, à l’étudier de près, prête à discus-
sion.) Il ne suffit pas que la Cour, pour aboutir à cette décision définitive,
décide qu’elle a entendu, au sujet des divers articles du traité, présenter
des griefs qui correspondent à des questions «défendables» ou qui sont
«authentiquement des questions d’interprétation» (autant d’arguments
qui ont été formulés en l’espèce). Il en est ainsi bien que le précédent de
VInterhandel (où il est fait allusion à une «conclusion provisoire») et
l'affaire des Activités militaires et paramilitaires au Nicaragua ne cadrent
pas bien avec cette approche. Dans cette dernière affaire, l'examen de ce
point fait appel à tant d’éléments remarquables, à tant de vues différentes
qu’il est impossible d’en déduire que la Cour, en l’occurrence, a claire-
ment décidé de renoncer à l’approche définie avec tant de conviction dans

56
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 856

l'affaire Mavrommatis. Et, à mon avis, la réponse ne se trouve pas non
plus dans l’existence d’un «lien raisonnable» entre les demandes et le
traité — il s’agit là d’une condition nécessaire mais non pas suffisante.

32. On a aussi donné à entendre que la «plausibilité» est également un
critère permettant d'établir si la Cour est ou non compétente. La Cour a
dit dans l’affaire Ambatielos qu’elle devait s'assurer que les arguments
avancés par l'Etat demandeur

«au sujet des dispositions du traité sur lesquelles la réclamation
Ambatielos est prétendument fondée sont de caractère suffisamment
plausible pour permettre la conclusion que la réclamation est fondée
sur le traité» (C.LJ. Recueil 1953, p. 18; les italiques sont de moi).

Mais le «caractère plausible» n’était pas le critère permettant de conclure
que la réclamation pouvait peut-être être fondée sur le traité. Le seul
moyen d'établir en la présente instance si les demandes de l’Iran sont fon-
dées de façon assez plausible sur le traité de 1955 consiste à accepter pro-
visoirement que les faits allégués par l'Iran sont vrais et à interpréter dans
cette optique les articles premier, IV et X du traité à des fins juridiction-
nelles, c’est-à-dire pour voir s’il est possible, sur la base des faits invoqués
par l’Iran, qu’il y ait violation de l’une au moins de ces dispositions.

33. Dans l’affaire Ambatielos (1953), la Cour a rejeté argument du
Royaume-Uni qui voulait qu’elle accepte provisoirement les faits allégués
par le demandeur et cherche à établir si ces faits constitueraient ou non
une violation du traité qui était censé faire jouer la compétence de la
Cour. La Cour a refusé argument pour deux raisons: la première était
que conclure que ces faits constitueraient une violation reviendrait à fran-
chir le pas et à statuer au fond; la seconde raison était qu’en cette espèce
il était réservé à un autre organe de statuer au fond, la commission
d’arbitrage prévue par le protocole de 1886. Cette contrainte-là n’inter-
vient pas dans la présente instance. Il est intéressant de noter que dans
l'affaire Mavrommatis, la Cour permanente a dit qu’il lui fallait, pour
établir sa compétence, voir si les demandes grecques «entraineraient»
une violation des dispositions de l’article invoqué. Mais cela semble aller
trop loin. Ce n’est qu’au stade du fond, une fois exposés les moyens de
preuve et les moyens de défense éventuels que l’on peut passer du mode
éventuel à celui de la réalité. La Cour devrait donc chercher si, d’après les
faits tels qu’ils sont allégués par l'Iran, le comportement des Etats-Unis
qui fait l’objet de la plainte risquait de violer les dispositions du traité.

34. Rien dans cette approche ne met en péril l'obligation incombant à
la Cour de préserver la séparation entre la phase juridictionnelle et la
phase du fond (à moins qu’il ait été décidé qu’une exception préliminaire
n'avait pas un caractère exclusivement préliminaire au sens de l’article 29,
paragraphe 2, du Règlement) ni l’obligation de protéger l’intégrité de la
procédure sur le fond. Bien entendu, n’importe quelle conclusion défini-
tive en vertu de laquelle, même d’après les faits tels que l’Iran les décrit,
il ne saurait y avoir violation d’une disposition quelconque du traité
«concerne le fond», en ce sens qu’il ne serait plus possible d’aborder cette

57
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 857

question au fond. Mais le phénomène est inhérent à la nature de la pro-
cédure préliminaire concernant la compétence de la Cour. Ce qui relève
de la procédure au fond — et qui demeure intact, sans la moindre altéra-
tion quand on aborde ainsi la question juridictionnelle —, c’est d’établir
ce que sont exactement les faits et de dire, une fois qu’ils sont établis de
façon définitive, s’ils confirment une violation de l’article X, par exemple;
et, si tel est le cas, si ladite violation peut déclencher un moyen de défense
qui serait défini à Particle XX ou ailleurs. Bref, c’est au stade du fond que
lon voit «si vraiment ces obligations ont été violées» (Concessions
Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.JI. série À n° 2, p. 23).

35. Il ressort clairement de la jurisprudence de la Cour permanente et
de celle de la Cour internationale de Justice qu’il n’y a pas de règle exi-
geant d'interpréter les clauses compromissoires en un sens restrictif. Mais
il n'existe pas non plus de preuve que la pratique des deux Cours en
matière juridictionnelle permette vraiment de conclure à une présomption
sur ce plan juridictionnel en faveur du demandeur. (Je ne me réfère pas
dans les présentes observations aux normes juridictionnelles applicables à
l’établissement de la compétence voulue pour ordonner des mesures
conservatoires.) La Cour n’a pas de politique judiciaire particulière l’inci-
tant au libéralisme ou au contraire au rigorisme quand elle apprécie la
portée d’une clause compromissoire: il s’agit de rendre une décision judi-
ciaire au même titre que n’importe quelle autre décision judiciaire.

36. Un dernier point de méthodologie judiciaire: dans son arrêt, la Cour a
retenu certaines des exceptions préliminaires et elle en a rejeté d’autres. Le
fait n’est pas sans précédent puisque, par exemple, dans l'affaire Mavrom-
matis, elle a traité différemment les exceptions concernant les concessions de
Jaffa et celles qui avaient trait aux concessions de Palestine. La Cour peut
parfaitement établir qu’elle est compétente en ce qui concerne certaines réclama-
tions mais qu’elle n’a pas compétence en ce qui concerne d’autres demandes.
(C’est là une approche que, soit dit en passant, les juridictions appelées à
se prononcer sur des litiges relatifs aux droits de l’homme connaissent bien
quand elles ont à établir leur propre compétence: elles sont souvent saisies de
demandes faisant état de la violation d’une série de dispositions convention-
nelles mais décident que, pour des raisons juridictionnelles, le demandeur ne
peut accéder à l'examen au fond qu’en ce qui concerne une ou plusieurs
d’entre elles.) Choisir les causes d’une réclamation qu’il y a lieu d'examiner
au fond, c’est exercer comme il convient la compétence de la compétence.

x *

37. Ce sont ces considérations méthodologiques qui m’ont conduite à
aborder comme je l’ai fait l'examen au fond des articles premier, IV et X
du traité de 1955 qu’il faut mener sous l’angle de l’exception préliminaire
soulevée par les Etats-Unis. Il convient de décider une fois pour toutes si
l’une quelconque de ces dispositions confère à la Cour un titre de com-
pétence; le seuil juridique à franchir à cet égard est exactement ce qu’il
serait pour toute autre décision.

58
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 858

38. D’après les informations communiquées à la Cour par l'Iran, les
plates-formes détruites faisaient l’objet d’une exploitation commerciale
active, sauf la plate-forme 7 du complexe de Reshadat et la salle de
contrôle du complexe de Salman où des travaux de réparation étaient en
cours. Les Etats-Unis ont quant à eux dit à la Cour que les plates-formes
étaient exploitées à des fins militaires hostiles. La question à résoudre est
de savoir si, même quand on retient provisoirement la version iranienne
des faits, la destruction des plates-formes peut être une violation de l’ar-
ticle premier, du paragraphe 1 de l’article IV ou du paragraphe 1 de lar-
ticle X.

39. Pour l'essentiel, je souscris à ce que la Cour dit de application aux
faits tels que l’Iran les invoque de l’article premier et du paragraphe 1 de
l’article IV du traité de 1955. En particulier, je suis comme elle d’avis que
l'emploi de la force n’est pas «exclu» en tant que tel du champ d’applica-
tion du traité: le problème est plutôt de savoir si l’emploi de la force visé
en l’espèce pouvait en principe entraîner une violation du traité. Je suis
également d’avis que ni l’article premier ni le paragraphe 1 de l’article IV
n'offre cette possibilité. En ce qui concerne l’article premier, mes raisons
sont pour l’essentiel celles qu’expose la Cour. En ce qui concerne le para-
graphe 1 de l’article IV, mes raisons sont en revanche assez différentes. A
mon sens, le paragraphe 1 de l’article IV vise très clairement les obliga-
tions incombant aux Etats-Unis à l’égard des ressortissants iraniens, de
leurs biens et de leurs entreprises sur le territoire des Etats-Unis, et vice
versa. Mon interprétation découle de Pobligation expressément faite aux
Parties de ne pas porter atteinte à «leurs droits ... légalement acquis» —
formule normalement appliquée à la protection des investissements étran-
gers. Et mon interprétation tient également à ce que je lis ce paragraphe 1
de l’article IV dans le contexte des dispositions qui suivent. Je pense en
outre que certaines formules clés, «un traitement juste et équitable aux
ressortissants et aux sociétés», «aucune mesure arbitraire ou discrimina-
toire», sont des expressions juridiques constamment appliquées au
domaine des investissements à l'étranger, c’est-à-dire le domaine visé
dans les dispositions en question. Et le sens couramment donné à ces
expressions n’a tout simplement rien de commun avec l’exposé des faits
que présente l'Iran.

40. La Cour a fondé sa compétence sur le paragraphe 1 de l’article X,
qui dispose: «Il y aura liberté de commerce et de navigation entre les ter-
ritoires des deux Hautes Parties contractantes.» Dans l'affaire Oscar
Chinn (arrêt, 1934, C.P.J.I. série A/B n° 63}, tout comme dans la pré-
sente instance, la Cour permanente a noté que la liberté de navigation et
la liberté de commerce correspondaient bien à des notions distinctes mais
qu’il n’y aurait pas lieu de les examiner séparément dans le cadre des
droits soumis à examen. Comme la Cour le fait observer au para-
graphe 38 de son arrêt, l’Iran ne soutient pas qu’il ait été porté atteinte à
sa liberté de navigation, mais il n’en faut pas moins ici également appré-
cier la liberté de commerce affirmée au paragraphe 1 de l’article X dans le
contexte dans lequel cette disposition se situe. La liberté de commerce en

59
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 859

un sens général est exactement ce qu’étaient les dispositions des ar-
ticles VIII et IX. Dans le contexte de ces articles-là et dans celui des para-
graphes qui suivent dans l’article X lui-méme, il me parait que le com-
merce visé ici est le commerce maritime ou, comme dans l’affaire Oscar
Chinn, le commerce intrinsèquement lié, étroitement associé, au com-
merce maritime ou tout commerce accessoire du commerce maritime.

41. Si l’expression «liberté de commerce» qui figure au paragraphe 1
de l’article X était entendue en un sens totalement distinct de tout ce qui
suit dans l’article X lui-même, elle aurait certainement été formulée à
Particle VIIT ou à l’article IX, ou bien elle aurait à elle seule fait l’objet
d’un article séparé. Le fait que le traité de 1955 ait remplacé l’accord pro-
visoire de 1928 (arrêt, par. 41) ne me paraît pas avoir plus de poids que
ces considérations-là.

42. L'arrêt laisse entendre (par. 46) que les traités portant sur des
questions commerciales couvrent «le droit ... d’exploiter des entreprises».
Mais tout droit de ce type est un droit conféré par les ressortissants
de l’une des parties sur le territoire de l’autre. Les traités relatifs aux
échanges et au commerce ne disent pas que la partie A autorisera la par-
tie B à exploiter des entreprises sur le propre territoire de cette partie B.
Ce serait là une disposition fort étrange.

43. A côté de ces différents points, il se pose aussi la question de savoir
si des plates-formes de production pétrolière (qu’elles soient ou non effec-
tivement affectées à une activité de production aux moments pertinents)
font du «commerce» au sens du paragraphe 1 de l’article X. La Cour
montre de façon convaincante au paragraphe 45 de son arrêt que le mot
«commerce», suivant l'interprétation habituelle, ne se limite pas aux
seules activités d’achat et de vente et désigne toute une gamme d’activités
accessoires liées au commerce. Il est également vrai que le pétrole fait
l’objet d’exportations commerciales importantes de l'Iran vers les Etats-
Unis. Mais il faut encore franchir un pas supplémentaire pour montrer
que le commerce s'entend généralement aussi des moyens de production
du produit qui peut, à un stade beaucoup plus lointain de la chaîne, être
objet même de commerce international.

44. Or, la Cour n’autorise nullement à franchir encore ce qui serait un
«pas de trop».

45. La citation tirée de l’arrêt rendu par la Cour permanente de Justice
internationale dans l'affaire Oscar Chinn (arrêt, 1934, C.P.J.I série A/B
n° 63, p. 84) que la Cour retient dans son arrêt en l’espéce (par. 48) ne
doit pas être considérée hors contexte. La Cour permanente avait à déci-
der si, sous l’effet de certaines actions belges visant M. Oscar Chinn,
transporteur britannique sur le fleuve Congo, la Belgique avait violé les
obligations lui incombant à Végard du Royaume-Uni au titre de la
convention de Saint-Germain-en-Laye de 1919. L'article premier de la con-
vention de Saint-Germain incorporait l’article premier de l’acte général
de Berlin du 26 février 1885 aux termes duquel «le commerce de toutes
les nations jouira d’une complète liberté». Et l’article 5 de la conven-
tion de Saint-Germain-en-Laye disposait que la navigation sur le Niger et

60
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 860

les lacs situés sur certains territoires «sera ... entièrement libre aussi bien
pour les navires de commerce que pour le transport des marchandises et des
voyageurs.» En outre, les bateaux de toute nature appartenant aux ressor-
tissants des puissances signataires «seront traités, sous tous les rapports,
sur un pied d’une parfaite égalité.»

46. La Cour permanente a constaté que, dans le cadre du régime établi
par la convention de Saint-Germain, l’industrie des transports fluviaux
rentrait dans l’activité commerciale et que la liberté de commerce (la
«liberté commerciale») était envisagée expressément (Oscar Chinn, arrêt,
1934, C.P.JI.T. série A/B n° 63, p. 81 et 83). La Cour permanente n’avait
donc plus qu’à franchir un pas très bref pour constater que la liberté du
commerce garantissait le droit de se livrer à toute activité commerciale, et
que celle-ci pouvait s’appliquer à «l’industrie et notamment à l’industrie
des transports» (ibid., p. 84).

47. L'industrie des transports fluviaux faisait partie intégrante du com-
merce tel que celui-ci était envisagé à l’article 5 de la convention de Saint-
Germain, mais la production de pétrole ne fait pas sur le même mode
partie intégrante de ce qui a été envisagé à l’article X du traité d’amitié,
de commerce et des droits consulaires conclu en 1955 entre l’Iran et les
Etats-Unis. En outre, la partie lésée de l’époque était un étranger qui fai-
sait grief de son comportement à l'Etat hôte. L'affaire Oscar Chinn ne
peut pas à mon avis autoriser à soutenir qu'il faut apprécier la légalité de
la destruction des plates-formes pétrolières par rapport à l'obligation
conventionnelle d’assurer la liberté de commerce.

48. Et l’on ne sauve pas non plus la situation, à mon sens, en soute-
nant que la «liberté de commerce», même si elle ne correspond pas au
«commerce» lui-même, s’étend à tout ce qui est produit et qui peut ulté-
rieurement peut-être être exporté et être exporté peut-être aux Etats-Unis
(voir présent arrêt, par. 50).

49. Si, pour se prononcer sur l’un quelconque des points ci-dessus, il
était possible de se contenter d'établir un «lien raisonnable» ou une
«conclusion provisoire», j’admets que le critère est peut-être dûment res-
pecté. Mais, pour les motifs que j’ai développés plus haut, la Cour doit
pouvoir s'appuyer sur une solide raison de fond à même d’étayer une
conclusion de caractère définitif.

50. Dans ses pièces écrites, Fran a fait valoir que le pétrole extrait du
gisement de Reshadat passait par une plate-forme centrale du complexe
pour être acheminé par oléoduc jusqu'aux installations d’emmagasinage
et de chargement de l’île de Lavan. L’Iran dit aussi que c’est à partir de la
plate-forme À du complexe de Nasr que le pétrole était transporté par
oléoduc aux installations de chargement, d’emmagasinage et d’exporta-
tion de l’île de Sirri. Si tel est le cas (et les Etats-Unis ne reconnaissent pas
les faits ainsi exposés, lesquels ne peuvent pas être établis dans un sens ou
un autre avant le stade du fond), les plates-formes en question peuvent
alors être considérées comme faisant partie intégrante du transport du
pétrole jusqu'aux points de chargement sur pétroliers (et comme ne rele-
vant pas uniquement de la production pétrolière). L’Iran a fait savoir à la

61
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 861

Cour que les attaques des Etats-Unis visaient la plate-forme centrale de
Reshadat et la plate-forme À du complexe de Nasr. Par conséquent, la
destruction de ces plates-formes pourrait entraîner violation du para-
graphe 1 de l’article X. Les manuels qui font autorité disent clairement
que le transport (c’est-à-dire le «transport de marchandises») est un
aspect fondamental du commerce et c’est ce qui ressort également des
citations que la Cour retient aux paragraphes 45 et 46 de son arrêt.

$1. C’est pour ces raisons très étroites que j’ai voté pour le dispositif
de la Cour en l’espèce. Ces motifs étayent suffisamment l’existence, au
titre du paragraphe 2 de l’article XXI, d’un différend entre l'Iran et les
Etats-Unis concernant l’application et l'interprétation du paragraphe 1
de l’article X du traité de 1955 car le différend met alors en cause la des-
truction du complexe de Reshadat et de Nasr. Je ne crois pas que la Cour
soit compétente en ce qui concerne la destruction du complexe de Sal-
man, au sujet de laquelle il n’a pas été formulé d’allégations de fait com-
parables en ce qui concerne le rôle de moyen de transport qu’auraient
joué les installations détruites.

52. Il appartiendra aux Etats-Unis, au stade du fond, de contester
les allégations de fait formulées par l’Iran quant au caractère propre-
ment technique des installations détruites et de tenter de prouver que ces
installations, comme ils le soutiennent, étaient exploitées à des fins mili
taires. Les Etats-Unis pourront aussi faire valoir tous les moyens dont
ils disposent.

(Signé) Rosalyn Hiccins.

62
